Upon the record before this court and the facts found by the referee, it seems that the petitioner-respondent is entitled to a variance of the Zoning Law and to a permit for the erection and maintenance of a gasoline station on its premises, but in view of the fact that the board of standards and appeals refused to entertain the respondent’s application made to it on November 19, 1933, and held no hearing and made no determination of that application upon the merits, and erroneously treated it as an application to reopen a former proceeding by a prior owner of the premises, the order of the Special Term, confirming the report of the referee and annulling the determination of the board of standards and appeals, was improperly made. Order *822reversed on the law, with costs, and the matter remitted to the board of standards and appeals for a hearing and determination of the matter as a new and original application. Lazansky, P. J., Young, Tompkins and Johnston, JJ., concur; Hagarty, J., concurs in result.